DETAILED ACTION
Claims 1-3 and 7-17 are currently pending in this Office action.  Claims 4-6 stand canceled.  Claims 10 and 11 are withdrawn as being directed to a non-elected invention.  New claims 15-17 depend from claim 12 and so are not considered withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually on pages 5, 8, and 9, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Nonetheless, regarding the rejection of claims 1-3 and 12-14 over Aleksandrova (WO 2013/004265 A1) in view of Yoon et al. (US 8299292 B2) under 35 U.S.C. 103, the 37 CFR 1.132 declaration filed on 12/27/2021 is still insufficient to overcome the art of record.  Even with Additional Comparative Examples 1 and 2, the evidence is still not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  
The evidence of record is still not reasonably commensurate in scope with the claims.  In Table 1 of the declaration, Examples 1 and 2 only reflect mixing ratios of 1,4-DINCH with TBC of 7:3 or 3:7, but do not provide any comparison with other mixing ratios.  Only Examples 3 and 4 contain 1,4-DINCH with TOC within the claimed range (8:2 or 2:8), but there are no other examples within the claimed range.  Additional Comparative Examples 1 and 2 only reflect compositions where the mixing ratio is outside the claimed range of TOC and 1,4-DINCH and do not account for compositions containing TBC.  It is unknown whether or not the observed results can be reasonably extrapolated over the full scope of the claim for all amounts and/or species of 1,4-DINCH and citrate-based material as claimed.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here for either species of citrate material.  As such, the evidence of record remains insufficient to overcome the cited prior art.
As for the rejection of claims 7-9 under 103 over Aleksandrova and Yoon further in view of Gourdin et al. (WO 2015/101569 A1), page 9 argues that “Gourdin’s teachings include compositions according to Additional Comparative Example 1.”  This is incorrect.  The rejection was based upon Aleksandrova, Yoon, and Gourdin, not upon Gourdin alone.  Since Aleksandrova already teaches a 
In response to applicant's argument on page 9 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior tensile strength, elongation rate, migration loss, volatile loss, stress test) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As such, the previous rejections are still deemed proper and the prior art still render the claims obvious as set forth below.

Claim Rejections - 35 USC § 103
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrova (WO 2013/004265 A1) in view of Yoon et al. (US 8299292 B2).
	With respect to claim 1, Aleksandrova at claim 2 discloses a PVC-based composition comprising at least one PVC resin, at least one non-phthalate-based plasticizer and tributyl citrate as at least one citrate-based plasticizer. The relative content of the citrate-based plasticizer is between 8 and 72 phr and of non-phthalate-based plasticizer is between 0 and 36 phr. Claims 3, 4. At least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present. [0030]. According to [0002], [0020], [0022], the resulting plasticizer mixture exhibits reduced VOC emission compared to phthalate plasticizers, where the non-phthalate- based plasticizers are specifically not ortho-phthalate esters.
	Aleksandrova at claim 6 teaches cyclohexanoates as the non-phthalate plasticizer, but is silent as to where the cyclohexanoate is a cyclohexane-1,4-diester-based material species as claimed.
	Yoon at abstract teaches a di(C4-C20)alkyl cyclohexane-1,4-dicarboxylate as a plasticizer for
PVC having high plasticizing efficiency, high absorption rate, good product transparency after gelling, and less surface-bleeding over long-term use. Example 1 is di(isononyl) cyclohexane-1,4-dicarboxylate.
According to Col. 1 lines 32-40, the cyclohexane-1,4-dicarboxylate esters are safer alternatives to phthalate plasticizers.

	With respect to claim 2, Aleksandrova at [0030] explains that at least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.
	With respect to claim 3, Aleksandrova at [0030] explains that at least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.
	With respect to claims 12-14, Aleksandrova at claim 2 discloses a PVC-based composition comprising at least one PVC resin, at least one non-phthalate-based plasticizer and tributyl citrate as at least one citrate-based plasticizer. The relative content of the citrate-based plasticizer is between 8 and
72 phr and of non-phthalate-based plasticizer is between 0 and 36 phr. Claims 3, 4. At least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present. [0030]. According to [0002], [0020], [0022], the resulting plasticizer mixture exhibits reduced VOC emission compared to phthalate plasticizers, where the non- phthalate-based plasticizers are specifically not ortho-phthalate esters.
	Aleksandrova at claim 6 teaches cyclohexanoates as the non-phthalate plasticizer, but is silent as to where the cyclohexanoate is a cyclohexane-1,4-diester-based material species as claimed.
	Yoon at abstract teaches a di(C4-C20)alkyl cyclohexane-1,4-dicarboxylate as a plasticizer for PVC having high plasticizing efficiency, high absorption rate, good product transparency after gelling, and less surface-bleeding over long-term use. Example 3 is di(2-propylheptyl) cyclohexane-1,4-dicarboxylate.
According to Col. 1 lines 32-40, the cyclohexane-1,4-dicarboxylate esters are safer alternatives to phthalate plasticizers. 
.

Claims 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrova (WO 2013/004265 A1) in view of Yoon et al. (US 8299292 B2) as applied to claim 1 above, and further in view of Gourdin et al. (WO 2015/101569 A1).
	With respect to claims 7, 8, 15, and 16, Aleksandrova is directed to a surface covering comprising a cyclohexanoate component and a citrate-based material as plasticizers as claimed, but is silent as to the plasticizer further comprising an epoxidized material.
	Gourdin at abstract specifies a phthalate-free polyvinyl chloride plastisol for surface coverings, where the plastisol suitably contains alkyl esters of cyclohexane dicarboxylic acids as primary plasticizer and citrates as secondary plasticizers. Claims 5, 6. The composition further contains up to 5 phr by weight of epoxidized vegetable oils as plasticizer in order to provide heat and light stability. [0061], [0064].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	With respect to claims 9 and 17, Aleksandrova is directed to a surface covering comprising a cyclohexanoate component and a citrate-based material as plasticizers as claimed, but is silent as to the plasticizer further comprising a claimed epoxidized material species.
	Gourdin at abstract specifies a phthalate-free polyvinyl chloride plastisol for surface coverings, where the plastisol suitably contains alkyl esters of cyclohexane dicarboxylic acids as primary plasticizer and citrates as secondary plasticizers. Claims 5, 6. The composition further contains up to 5 phr by weight of epoxidized vegetable oils, like epoxidized soya bean oil, as plasticizer in order to provide heat and light stability. [0061], [0064].
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)
(Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ
186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	Given that Aleksandorva and Gourdin are both directed to phthalate-free plasticizers for surface coverings and the advantages of further including an epoxidized material taught by Gourdin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized material species as claimed in order to provide heat and light stability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763